Deen, Presiding Judge.
Appellee brought'a dispossessory proceeding against appellants Joe and Jeralyne Hall on the ground that they were in possession of certain property as tenants and were “holding said house and premises without right, title or interest.” Appellants answered denying the allegations and moved to dismiss for failure of the one ground of relief shown in the affidavit to support an action under OCGA § 44-7-50 (former Code Ann. § 61-301). The writ of possession was granted and on appeal from that judgment appellants enumerate as error the denial of their motion to dismiss and the failure of the trial court to make findings of fact and conclusions of law as required by the Civil Practice Act (OCGA § 9-11-52 (Code Ann. § 81A-152)).
“The case was tried in the State Court of Fulton County without a jury... The trial court was required to set forth findings of fact and conclusions of law pursuant to Code Ann. § 81A-152 (a) [OCGA § 9-11-52 (a)]. [Cits.] The record shows that findings of fact and conclusions of law were not made, and does not show that they were waived. Accordingly, the case is remanded with direction that the trial court vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law. [Cits.] ” Forrest v. *220Garner, 164 Ga. App. 396 (298 SE2d 259) (1982). For this reason it is unnecessary to consider appellants’ remaining enumeration of error.
Decided June 29, 1983.
Leroy Baldwin, for appellants.
Joe Hall, Jr., pro se, Jeralyne Hall, pro se.
Thomas E. Prior, Carol V. Clark, for appellee.

Case remanded with direction.


Banke and Carley, JJ., concur.